                                                      1    Douglas B. Provencher (77823)
                                                           PROVENCHER & FLATT LLP
                                                      2    823 Sonoma Avenue
                                                           Santa Rosa, CA 95404-4714
                                                      3    Telephone: (707) 284-2380
                                                           Facsimile: (707) 284-2387
                                                      4

                                                      5    Attorneys for Linda S. Green, Trustee
                                                      6

                                                      7

                                                      8                                   UNITED STATES BANKRUPTCY COURT
                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                      9                                        SAN FRANCISCO DIVISION
                                                      10

                                                      11
                                                             In re:                                        Case No. 19-30207
                                                      12
Provencher & Flatt llp




                                                             HARVEY ROBERT KLYCE                           Chapter 7
                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.




                                                                                      Debtor.
                                     (707) 284-2380




                                                      14                                                   Judge Hannah L. Blumensteil

                                                      15     LINDA S. GREEN, Trustee in                    A.P. No. 19-03051
                                                             Bankruptcy,
                                                      16                                                   STATUS REPORT FOR
                                                                                       Plaintiff,          SCHEDULING CONFERENCE
                                                      17     v.
                                                                                                           Date:           February 20, 2020
                                                      18     VANJA ELISABETH FLAK,                         Tune:           2:oo pm
                                                             NORWEGIAN STATE                               Courtroom:      19
                                                      19     EDUCATIONAL LOAN FUND,
                                                      20                              Defendant.
                                                      21
                                                                    Plaintiff is attempting service on the Foreign entity, Norwegian State Educational
                                                      22
                                                           Loan Fund located in Norway. Plaintiff send various documents to the Norwegian Ministry of
                                                      23
                                                           Justice and Public Security requesting it to forward service to the Educational Loan Fund on
                                                      24   October 30, 2019.
                                                      25            Plaintiff send a duplicate packet with the First Amended Complaint on December 20,

                                                      26   2019.
                                                                    On January 31, 2020, plaintiff received an email from The Royal Norwegian Ministry
                                                      27
                                                           of Justice and Public Security requesting information about the Federal Rules of Civil
                                                      28
                                                                                                           1
                                                            Status Report for Scheduling Conference                                              Green v. Falk
                                                      1    Procedure. Plaintiff responded citing F.R.B.P 7004 and its incorporation of Federal Rule of
                                                      2    Civil Procedure 4.
                                                                    Plaintiff has not heard back from the Ministry. On February 17, 2020, plaintiff emailed
                                                      3
                                                           the Ministry and requested information as to the status of the service request.
                                                      4
                                                                    Information obtained about service in Norway by the Central Authority states it takes
                                                      5
                                                           between 3 to 5 months from the receipt of the request to the execution of the request.
                                                      6    [https://www.hcch.net/en/authorities/details3/?aid=246].
                                                      7             Plaintiff’s initial request was made October 31, 2019 and a renewed request was made

                                                      8    December 20, 2019.
                                                                    Assuming it will take five months, nothing will happen until May 2020.
                                                      9
                                                                    Plaintiff requests this matter be continued to late May 2020 for a further Status
                                                      10
                                                           Conference.
                                                      11   Dated: February 18, 2020                            Provencher & Flatt LLP
                                                      12
Provencher & Flatt llp




                                                                                                               By    s/Douglas B. Provencher (77823)
                                                                                                                     Douglas B. Provencher
                                                      13
                  Santa Rosa, CA 95404




                                                                                                                     Attorneys for Trustee
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                           2
                                                            Status Report for Scheduling Conference                                               Green v. Falk
